 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     LORENZO MARTIN,                            Case No. 2:18-cv-07173-AB (GJS)
12                   Petitioner
                                                   ORDER ACCEPTING FINDINGS
13            v.                                   AND RECOMMENDATIONS OF
                                                   UNITED STATES MAGISTRATE
14     SHAWN HATTON, Acting Warden                 JUDGE
       of Salinas Valley State Prison,
15
                     Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
18   pleadings and other documents filed in this action, and the Report and
19   Recommendation of United States Magistrate Judge [Dkt. 18, “Report”]. The time
20   for filing Objections to the Report has passed, and no Objections have been received
21   by the Court.
22         Rather than file Objections to the Report, in response, Petitioner has filed a
23   letter asking that the case be dismissed without prejudice [Dkt. 19, “Request”].
24   Petitioner asks that this case be dismissed without prejudice so that he can “refile”
25   the Petition.
26         Voluntary dismissal of this action, pursuant to Rule 41(a) of the Federal Rules
27   of Civil Procedure, is not appropriate given that Respondent has answered the
28   Petition. Under Rule 41(a)(2), Petitioner may dismiss this action without prejudice
 1   only if the Court orders such dismissal. Whether to allow such a dismissal is within
 2   this Court’s discretion. Wetlands Water District v. United States, 100 F.3d 94, 96
 3   (9th Cir. 1996). In its discretion, the Court declines to allow this action to be
 4   dismissed without prejudice. Petitioner did not seek dismissal until after
 5   Respondent had expended time and effort in responding to the Petition and the
 6   Magistrate Judge had expended substantial time and effort analyzing Petitioner’s
 7   claims and concluded that they do not warrant relief. It is inappropriate for
 8   Petitioner to wait until he knows how the Court is likely to rule and then seek what
 9   amounts to an attempted do-over, apparently hoping he might get a more favorable
10   result when he re-files the Petition. Moreover, any re-filed Petition will be untimely
11   (absent tolling of some sort).
12          Petitioner’s claims were timely when filed in this action and have been
13   briefed, analyzed, and resolved against him. There is no legitimate reason to allow
14   him to dismiss this case at this belated juncture and start over by re-filing an
15   untimely Petition, thereby subjecting both Respondent and the Court to duplicative
16   efforts on a case that has been resolved. Accordingly, the Request is DENIED. 1
17          Having completed its review, the Court accepts the findings and
18   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
19   the Petition is DENIED; and (2) Judgment shall be entered dismissing this action
20   with prejudice.
21          LET JUDGMENT BE ENTERED ACCORDINGLY.
22
23   DATE: October 28, 2019                        __________________________________
                                                   ANDRÉ BIROTTE, JR.
24                                                 UNITED STATES DISTRICT JUDGE
25
26
27
     1
           The Court notes that, in violation of Fed. R. Civ. P. 5, Petitioner failed to serve the Request
28   upon Respondent.
                                                      2
